DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haruki et al. (US Pat. App. Pub. No. 2012/0236462).
With respect to claim 1, Haruki discloses an electronic component (see FIG. 1, element 10) which is mounted on a substrate (see FIG. 1, element 50) having an electrode pad (see FIG. 11, showing the electrode pads under terminal 8) disposed on an upper surface thereof and bonded to a metal frame of the electronic component through a solder (see paragraph [0054]), the electronic component comprising: a capacitor body (see FIG. 1, element 12); an external electrode respectively disposed on one end of the capacitor body (see FIG. 2, element 36a); and a metal frame connected to the external electrode (see FIG. 2, element 38a) and mounted on the electrode pad of the substrate (see FIG. 2, element 42a), wherein the metal frame comprises first and second portions including different metals having different electrical conductivity (see paragraphs [0039]-[0040], noting that the terminal is formed of an inner first portion formed of Ni or Fe, and is covered by an outer second portion formed of Au or Ag – see paragraph [0042]).
With respect to claim 2, Haruki discloses that the first portion includes at least one of Ni, Fe or Sn, and the second portion includes at least one of Cu, Al, Ag or Au.  See paragraphs [0039]-[0040], noting that the terminal is formed of an inner first portion formed of Ni or Fe, and is covered by an outer second portion formed of Ag or Au – see also, paragraph [0042].
With respect to claim 3, Haruki discloses that the first portion is in contact with the solder, and the second portion is not in contact with the solder.  See paragraph [0042], noting that the outer plating layer formed of Au or Ag is in contact with the solder, while the inner first portion is not in contact with the solder.
With respect to claim 4, Haruki discloses that the electrical conductivity of the first portion is less than or equal to electrical conductivity of the solder.  See paragraph [0039], noting that the inner first portion is formed of Ni or Fe, same as the first portion defined in the instant application.
With respect to claim 5, Haruki discloses that the capacitor body includes a dielectric layer and a plurality of internal electrodes alternately disposed with the dielectric layer interposed therebetween.  See paragraphs [0031]-[0032].
With respect to claim 6, Haruki discloses that the external electrode includes: a head portion disposed on one surface of the capacitor body; and a band portion extending from the head portion onto portions of upper and lower surfaces and both side surfaces of the capacitor body that are connected to the one surface of the capacitor body.  See FIG. 2, elements 36a/36b and paragraph [0035].
With respect to claim 7, Haruki discloses that the metal frame includes: a connection portion connected to the head portion (see FIG. 2, element 40a); and a mounting portion bent from a lower end of the connection portion and extending to be connected to the electrode pad (see FIG. 2, element 42a).
With respect to claim 8, Haruki discloses that a conductive bonding layer is disposed between the head portion of the external electrode and the connection portion of the metal frame.  See FIG. 2, element 44 and paragraph [0037].
With respect to claim 9, Haruki discloses that the mounting portion extends in a direction from the lower end of the connection portion toward a mounting portion of another metal frame located opposite thereto.  See FIG. 2.
With respect to claim 10, Haruki discloses that the mounting portion and the band portion of the external electrode are spaced apart from each other.  See FIG. 2.
With respect to claim 11, Haruki discloses that a length of a vertical portion of the metal frame, not in contact with the solder, is greater than a length of the head portion of the external electrode, with respect to a direction in which the electronic component is mounted on the substrate.  See FIG. 2.
With respect to claim 12, Haruki discloses an electronic component (see FIG. 1, element 10) which is mounted on a substrate (see FIG. 1, element 50) having an electrode pad (see FIG. 11, showing the electrode pads under terminal 8) disposed on an upper surface thereof and bonded to a metal frame of the electronic component through a solder (see paragraph [0054]), the electronic component comprising: a capacitor body (see FIG. 1, element 12); an external electrode respectively disposed on one end of the capacitor body (see FIG. 2, element 36a); and a metal frame connected to the external electrode (see FIG. 2, element 38a) and mounted on the electrode pad of the substrate (see FIG. 2, element 42a), wherein the metal frame comprises a first portion, which is in contact with the solder, and a second portion, which is not in contact with the solder, and electrical conductivity of the second portion is higher than electrical conductivity of the solder (see paragraphs [0039]-[0042], noting that the terminal is formed of an inner first portion formed of Ni or Fe, and is covered by an outer second portion formed of Au or Ag; the Office notes that the instant application also uses Au and Ag as the second portion, and notes that these metals have a higher conductivity than solder).
With respect to claim 13, Haruki discloses that the first and second portions of the metal frame include different metals having different electrical conductivity.  See paragraphs [0039]-[0040], noting that the terminal is formed of an inner first portion formed of Ni or Fe, and is covered by an outer second portion formed of Au or Ag – see paragraph [0042].
With respect to claim 14, Haruki discloses that the first portion includes at least one of Ni, Fe or Sn, and the second portion includes at least one of Cu, Al, Ag or Au. See paragraphs [0039]-[0040], noting that the terminal is formed of an inner first portion formed of Ni or Fe, and is covered by an outer second portion formed of Ag or Au – see also, paragraph [0042].
With respect to claim 15, Haruki discloses that the electrical conductivity of the first portion is less than or equal to the electrical conductivity of the solder.  See paragraph [0039], noting that the inner first portion is formed of Ni or Fe, same as the first portion defined in the instant application.
With respect to claim 16, Haruki discloses that the external electrode includes: a head portion disposed on one surface of the capacitor body; and a band portion extending from the head portion onto portions of upper and lower surfaces and both side surfaces of the capacitor body that are connected to the one surface of the capacitor body.  See FIG. 2, elements 36a/36b and paragraph [0035].
With respect to claim 17, Haruki discloses that the metal frame includes: a connection portion connected to the head portion (see FIG. 2, element 40a); and a mounting portion bent from a lower end of the connection portion and extending to be connected to the electrode pad (see FIG. 2, element 42a).
With respect to claim 18, Haruki discloses that the mounting portion extends in a direction from the lower end of the connection portion toward a mounting portion of another metal frame located opposite thereto.  See FIG. 2.
With respect to claim 19, Haruki discloses that the mounting portion and the band portion of the external electrode are spaced apart from each other.  See FIG. 2.
With respect to claim 20, Haruki discloses that a length of a vertical portion of the metal frame, not in contact with the solder, is greater than a length of the head portion of the external electrode, with respect to a direction in which the electronic component is mounted on the substrate.  See FIG. 2.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DION R FERGUSON whose telephone number is (571)270-7566. The examiner can normally be reached Monday-Friday, 5:30 a.m. - 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DION R. FERGUSON/Primary Examiner, Art Unit 2848